TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00016-CR


Andy Griffin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 006019, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on March 20, 2002.  The court
reporter informed the Court that the record would be completed by May 13, 2002.  The reporter's
record has not been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than July 8, 2002.  No further extension of time will be granted.
It is ordered June 7, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish